Citation Nr: 0935629	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service in the United States 
Air Force from July 1962 to June 1966, as well as active 
military service in the Army from October 1973 to October 
1976, and from September 1977 to December 1978.

This appeal to the  Board of Veterans' Appeals (Board) arose 
from an appeal of an August 2004 rating decision in which the 
RO, in St. Louis, Missouri, inter alia, granted service 
connection and assigned an initial 10 percent disability 
rating for bipolar disorder (claimed as depression), 
effective January 24, 2004.  The Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned in 
December 2004.

In a September 2005 rating decision, the RO in Chicago, 
Illinois, granted a higher initial rating of 30 percent for 
bipolar disorder,  also effective from January 24, 2004.  
Also in September 2005, the RO issued a contemporaneous 
statement of the case (SOC) , and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2005.

The Board notes that, in his November 2005 substantive 
appeal, the Veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO; however, in a January 2006 
statement, the Veteran indicated that he no longer wanted a 
Board hearing before the Board.  Hence, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).

In September 2008, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the RO continued the denial of a rating for 
in excess of 30 percent  (as reflected in a June 2009 
supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate consideration.  

Because the appeal emanates from the Veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the matter on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  Additionally, while the RO 
has assigned a higher rating for the Veteran's service-
connected bipolar disability during the pendency of this 
appeal, as higher ratings are available, and the Veteran is 
presumed to be seeking the maximum available benefit, the 
claim for a higher initial rating remains viable on appeal. 
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Consistent with the Veteran's and his representative's 
assertions, and what the RO has adjudicated, the Board has 
characterized the claim on appeal as encompassing 
consideration of a higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. 
§ 3.321 (cited to and discussed in the September 2005 SOC).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC, for additional 
development.  VA will notify the appellant if further action, 
on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

A January 1993 private medical record and the report of the 
June 2004 VA examination reflect that the Veteran was 
receiving disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  Id. Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of the SSA decision 
awarding the Veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

After   SSA records have been associated with the claims 
file, the RO should forward the claims file to the VA 
examiner who conducted the March 2009 VA examination for a 
supplemental medical opinion.  Specifically, the RO should 
ask the VA examiner whether, in light of the additional 
records, his opinion concerning the severity of the Veteran's 
service-connected bipolar disorder and its impact on his 
employability has changed.  The RO should only arrange for 
the Veteran to undergo further examination if the prior 
examiner is not available, or cannot provide the requested 
opinion without first examining the Veteran.  If the Veteran 
is examined again, it should be by an appropriate physician, 
and the claims should be forwarded to the physician for 
review in connection with the examination.l.

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim(s) (as the original claim will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for any scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility at which the examination is to take place.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim  on appeal.  The RO's adjudication of 
the claim should include continued consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson (cited to above), is appropriate.


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
entire claims file, to include a complete 
copy of this REMAND, to the VA examiner 
who conducted the March 2009 VA 
examination for an addendum based on 
review of the additional records.  
Specifically, the examiner is asked 
whether, in light of the additional 
records, his opinion concerning the 
severity of the Veteran's service-
connected psychiatric disorder and its 
impact on his employability has changed.  

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA examination by an appropriate physician 
to an obtain an opinion addressing the 
impact of the Veteran's bipolar disorder 
on employability.    The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for bipolar disorder in light of 
all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include continued 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




